Exhibit 10.29

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT ("Agreement"), dated as of March 4, 2003, between
PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation ("PVH" and, together
with its subsidiaries, the "Company"), and MARK WEBER (the "Executive").

W I T N E S S E T H:

WHEREAS, the Company desires to retain Executive on a full-time basis in
accordance with the terms set forth herein; and

WHEREAS, the Executive desires to be so employed by the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1.

Employment.




(a)

Employment.  The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in accordance with the terms and
conditions hereof.  The Executive shall be an employee at will and this
Agreement shall not constitute a guarantee of employment.  Each of the parties
acknowledges and agrees that either party may terminate the Executive’s
employment at any time, for any reason, with or without cause, and with or
without notice.  The period commencing on the date hereof and ending on the
effective date of the termination of the Executive’s employment is hereinafter
referred to as the "Employment Period."




(b)

Position.  The Executive shall serve as President and Chief Operating Officer of
the Company or in such other position or positions as the Company’s Chief
Executive Officer or Board of Directors (which, for purposes of this Agreement,
includes any committee thereof) may designate from time to time.  The Executive
shall (i) perform such duties and services as shall from time to time be
assigned to him, (ii) devote all of his business time to the services required
of him hereunder and (iii) use his best efforts, judgment, skill and energy to
perform such duties and services.  As used in this Section 1, "business time"
shall be determined in accordance with the usual and customary standards of the
Company.




2.

Compensation.




(a)

Base Salary.  The Company shall pay the Executive a salary at the annual rate of
$1,000,000 ("Base Salary"), payable in accordance with the normal payroll
procedures of the Company in effect from time to time.  The Company or the Board
of Directors may from time to time, in its sole and absolute discretion,
increase or decrease the Base Salary by any amount it determines to be
appropriate.








--------------------------------------------------------------------------------

(b)

Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock option plans
and other incentive compensation programs, including, without limitation, the
Company's 1997 and 2000 Stock Option Plans, Long-Term Incentive Plan and
Performance Incentive Bonus Plan (collectively, "Plans"), to the extent that the
Executive is qualified to participate in any such Plan under the generally
applicable provisions thereof in effect from time to time.  Such eligibility is
not a guarantee of participation in or of the receipt of any award, payment or
other compensation under any Plan.  To the extent the Executive does participate
in a Plan and the Plan does not expressly provide otherwise, the Chief Executive
Officer and/or the Board of Directors, as appropriate, may determine all terms
of participation (including, without limitation, the type and size of any award,
payment or other compensation and the timing and conditions of receipt thereof
by the Executive) in the Chief Executive Officer’s or Board’s sole and absolute
discretion.  Nothing herein shall be deemed to prohibit the Company or the Board
of Directors from amending or terminating any and all Plans in its sole and
absolute discretion.  The terms of each Plan shall govern the Executive's rights
and obligations thereunder during the Executive's employment and upon the
termination thereof.  Without limiting the generality of the foregoing, the
definition of "Cause" hereunder shall not supersede the definition of "cause" in
any Plan and any rights of the Executive hereunder upon and subsequent to the
termination of the Executive's employment shall be in addition to, and not in
lieu of, any right of the Executive under any Plan then in effect upon or
subsequent to a termination of employment.




(c)

Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including, without limitation, the Associates' Investment
Plan for Salaried Associates, the Supplemental Savings Plan, the Pension Plan
and the Supplemental Defined Benefit Plan and any other savings, retirement,
life, health and disability plans), to the extent that the Executive is
qualified to participate in any such plan under the generally applicable
provisions thereof in effect from time to time.  Nothing herein shall be deemed
to prohibit the Company or the Board of Directors from amending or terminating
any such plan in its sole and absolute discretion.  The terms of each such plan
shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof.




(d)

Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.




(e)

Educational Benefit Plan and Capital Accumulation Plan.  The Executive's
participation in the Company's Capital Accumulation Program pursuant to the
Agreement, dated as of February 12, 1987, between the Company and the Executive,
as amended (the "CAP Agreement"), shall continue in accordance with the terms
thereof; provided, however, that, notwithstanding any provision to the contrary
in the CAP Agreement, if the Executive's employment with the Company is
terminated other than by reason of his death or for cause, at the Executive's
option, all of his benefits under the CAP Agreement may commence upon the latter
to occur of the termination of his employment or his attaining age 55.  In
addition, the

2





--------------------------------------------------------------------------------

Executive's participation in the Company's Educational Benefit Plan (the "EBP")
shall continue in accordance with past practice; provided, however, that if the
Executive's employment with the Company is terminated for any reason other than
cause, the Executive's participation in the EBP shall continue until the
completion of his sons' undergraduate education up to age 25.  Without limiting
the generality of the foregoing, the definition of "Cause" hereunder shall not
supersede the definition of "cause" in the EBP (if any) or the CAP Agreement and
any rights of the Executive hereunder upon and subsequent to the termination of
the Executive's employment shall be in addition to, and not in lieu of, any
right of the Executive under the EBP or the CAP Agreement upon or subsequent to
a termination of employment.




3.

Termination of Employment.  The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as follows:




(a)

Termination for Cause by the Company.  The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined below).  Upon
such termination, the Company shall have no further obligation to the Executive
hereunder except for the payment of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
and (ii) all unreimbursed expenses (if any), subject to Section 2(d).  For the
avoidance of doubt, the Executive shall have no right to receive any amounts
under the Company’s severance policy upon his termination for Cause.  For
purposes of this Agreement, "Cause" shall be defined as (1) gross negligence in
the performance of the material responsibilities of the Executive’s office or
position; (2) gross misconduct in the performance of the material
responsibilities of the Executive’s office or position, including, without
limitation, malfeasance relating to the Company and/or vendor and customer
accounts and insubordination; (3) material failure or refusal by the Executive
to perform his core job duties, as such may be reasonably assigned to him from
time to time, other than by reason of his death or disability, or other acts or
omissions constituting material neglect or dereliction of his such duties; (4)
the conviction of the Executive by a court of competent jurisdiction (and after
all appeal procedures have been exhausted or have expired) of, or the entry of a
plea of guilty or nolo contendere by the Executive to a charge of, the
commission of a crime that constitutes a felony under federal or state law or
the equivalent under foreign law; (5) the Executive's embezzlement or
intentional misappropriation of any property of the Company; (6) the Executive
having divulged, furnished or made accessible to anyone other than the Company,
its directors, officers, employees, auditors and legal advisors, otherwise than
in the ordinary course of business, any Confidential Information (as hereinafter
defined); (7) fraud, dishonesty or other acts or omissions by the Executive that
constitute a willful breach of his fiduciary duty to the Company; or (8) the
happening of any other event which, under the provisions of applicable law,
disqualifies the Executive from acting in any or all capacities in which he is
then acting.  The Executive shall be given notice of the termination of his
employment for Cause under this Section 3(a).  If the Executive shall be
terminated pursuant to clause (1), (2) or (3) of this Section 3(a), the
Executive shall be given a reasonable period of time, not to exceed 30 days, to
correct the underlying act or omission.  In all other cases, termination shall
be effective as of the date notice is given.

3





--------------------------------------------------------------------------------

(b)

Termination without Cause by the Company.  The Company may also terminate the
Executive’s employment under this Agreement at any time without Cause.  The
voluntary resignation of the Executive shall not for any reason be treated as a
termination of employment by the Company without Cause, even if the Executive’s
stated reason for resignation is a material change in the terms or conditions of
his employment as in effect at that time, except as otherwise provided in
Sections 3(c) or 3(g)(ii).   If the Company terminates the Executive’s services
without Cause, other than during the two-year period following a Change in
Control (as hereinafter defined), the Executive shall be entitled to receive
from the Company (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), (ii) all unreimbursed
expenses (if any), subject to Section 2(d), and (iii) an aggregate amount (the
"Severance Amount") equal to two years’ salary calculated at the Base Salary
rate then in effect payable in 48 substantially equal payments on the same
schedule that Base Salary was paid immediately prior to termination.  In
addition, if the Company terminates the Executive's employment hereunder without
Cause, then the Company shall also provide to the Executive during the period
over which the Severance Amount is paid, medical and dental insurance coverage
for the Executive and the members of his family which is not less favorable to
the Executive than the group medical and dental insurance coverage carried by
the Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical and dental insurance coverage from any other employer during
such period, but the Executive shall not have any obligation to seek or accept
employment during such period, whether or not any such employment would provide
comparable medical and dental insurance coverage; and provided further, however,
that the Executive shall be obligated to pay an amount equal to the active
employee contribution, if any, for each such coverage.  In addition, all
unvested outstanding stock options granted to Executive pursuant to any Plans
shall immediately vest and the Executive shall have until the earlier of (x)
three years from the termination date and (y) the scheduled expiration date of
each option to exercise all outstanding stock options, other than options
granted under the Company's 1987 Stock Option Plan, which shall only be
exercisable up to 30 days after the last day of the Executive's employment (or
the scheduled expiration thereof, if sooner).  For the avoidance of doubt, the
payment of the Severance Amount shall be in lieu of any amounts payable under
the Company’s severance policy (as then in effect) and the Executive hereby
waives any and all rights thereunder.




(c)

Termination By Reason of Special Circumstances.  (i) If, upon the termination
for any reason of the service of Bruce J. Klatsky as Chief Executive Officer and
Chairman of the Company, the Executive is not named to succeed Mr. Klatsky in
both such positions or (ii) if the Executive is required to report to a Person
on a supervisory basis other than Mr. Klatsky or the Board of Directors
("Special Circumstances") and the Executive voluntarily terminates his
employment with the Company within 10 business days as a result thereof, the
Executive shall be entitled to receive from the Company (x) the portion of the
Base Salary for periods prior to the effective date of termination accrued but
unpaid (if any), (y) all unreimbursed expenses (if any), subject to Section
2(d), and (z) an aggregate amount equal to two times the average annual "cash
compensation" paid to and/or accrued with respect to the Executive during the
two-year period  immediately preceding the date of such termination, or such
portion of said period as the

4





--------------------------------------------------------------------------------

Executive shall have been employed by the Company, with such amount to be paid
in 48 substantially equal payments on the same schedule that Base Salary was
paid immediately prior to termination.  Notwithstanding the foregoing, if the
positions of Chairman and Chief Executive Officer are separated by the Board of
Directors due to regulatory requirements, corporate governance principles or
otherwise, then, in the case of clause (i) of the first sentence of this Section
3(c), a Special Circumstance shall only arise if Mr. Klastky's service as Chief
Executive Officer is terminated, Mr. Klatsky is not serving as Chairman, and the
Executive is not named to succeed Mr. Klatsky as Chief Executive Officer.  For
purposes of this Section 3(c), "cash compensation" shall mean only salary and
cash bonus (if any).  In addition, all unvested outstanding stock options
granted to the Executive pursuant to any Plans shall immediately vest and the
Executive shall have until the earlier of (1) three years from the termination
date and (2) the scheduled expiration date of each option to exercise all
outstanding stock options, other than options granted under the Company's 1987
Stock Option Plan, which shall only be exercisable up to 30 days after the last
day of the Executive's employment (or the scheduled expiration thereof, if
sooner).  If the Executive terminates his employment with the Company by reason
of Special Circumstances, then the Company shall also provide to the Executive,
during the period over which severance is paid under clause (z) of this Section
3(c), medical, dental, life and disability insurance coverage for the Executive
and the members of his family which is not less favorable to the Executive than
the group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life and disability insurance coverage from any
other employer during such period, but the Executive shall not have any
obligation to seek or accept employment during such period, whether or not any
such employment would provide comparable medical, dental, life and disability
insurance coverage; and provided further, however, that the Executive shall be
obligated to pay an amount equal to the active employee contribution, if any,
for each such coverage.  Notwithstanding anything in the foregoing to the
contrary, if the Executive elects to terminate his employment by reason of
Special Circumstances, the Executive acknowledges and agrees that the Board of
Directors may make the payment of the severance under clause (z) of this Section
3(c) contingent upon the Executive remaining in the Company's employ hereunder
for a reasonable transition period not to exceed six months from the date the
Executive elects to terminate his employment by reason of Special Circumstances.
 For the avoidance of doubt, the amounts payable under clause (z) of this
Section 3(c) as severance shall be in lieu of any amounts payable under the
Company’s severance policy and the Executive hereby waives any and all rights
thereunder.




(d)

Termination by Voluntary Resignation by the Executive.  The Executive may
terminate his employment with the Company at any time by voluntary resignation.
Upon such termination, except as otherwise provided in Sections 3(c) and
3(g)(ii), the Company shall have no further obligation to the Executive
hereunder except for the payment of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
and (ii) all unreimbursed expenses (if any), subject to Section 2(d).
 Notwithstanding the foregoing, the Executive shall provide no less than 90
days' prior written notice of the effective date of his resignation.  The
Company shall continue to pay the Executive his Base Salary during such 90-day
period.  The Executive acknowledges and agrees that the Company may elect to
place the

5





--------------------------------------------------------------------------------

Executive on paid leave for all or any part of such 90-day period.
 Notwithstanding the foregoing, the Company, in its sole and absolute
discretion, may waive the requirement for prior notice of the Executive's
resignation or decrease the notice period, in which event the Company shall have
no continuing obligation to pay the Executive's Base Salary or shall only have
such obligation with respect to the shortened period, as the case may be.




(e)

Disability.  The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company's short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder for a period of 120
consecutive days or for shorter periods aggregating 120 days in any 12-month
period.  If the Executive’s employment is so terminated by the Company, the
Company shall have no further obligation to the Executive hereunder, except for
the payment to the Executive or his legal guardian or representative, as
appropriate, of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), and (ii) all
unreimbursed expenses (if any), subject to Section 2(d).




(f)

Death.  If the Executive shall die during the Employment Period, this Agreement
shall terminate on the date of the Executive’s death and the Company shall have
no further obligation to the Executive hereunder except for the payment to the
Executive’s estate of (i) the portion of the Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any), and (ii) all
unreimbursed expenses (if any), subject to Section 2(d).




 (g)

Termination Subsequent to a Change in Control.




(i)

For purposes of this Agreement:




(A)

A "Change in Control" shall be deemed to occur upon:




(1)

the election of one or more individuals to the Board of Directors, which
election results in one-third or more of the directors of PVH consisting of
individuals who have not been directors of PVH for at least two years, unless
such individuals have been elected as directors or nominated for election as
directors by at least three-fourths of the directors of PVH who have been
directors of PVH for at least two years;




(2)

the sale by PVH of all or substantially all of its assets (or the assets of the
PVH subsidiary employing the Executive) to any individual or unaffiliated
partnership, limited liability company or other entity (each, a "Person"), the
consolidation of PVH (or the PVH subsidiary employing the Executive) with any
Person, the merger of PVH (or the PVH subsidiary employing the Executive) with
any Person as a result of which merger PVH (or the PVH subsidiary employing the
Executive) is not the surviving entity (in the case of PVH, as a publicly held
corporation), unless such sale has been approved in advance by at least
three-fourths of the directors of PVH on the date hereof or by a Successor
Board, provided that at least three-fourths of the Continuing Directors on such
Successor Board approve such transaction;

6





--------------------------------------------------------------------------------

(3)

the sale or transfer of shares of PVH by PVH and/or any one or more of its
stockholders, in one or more transactions, related or unrelated, to one or more
Persons under circumstances whereby any Person and its affiliates (as defined in
the rules and regulations promulgated under the Securities Exchange Act of 1934,
as amended) shall own, after such sales and transfers, at least one-fourth, but
less than one-half, of the shares of PVH having voting power for the election of
directors, unless such sale or transfer has been approved in advance by at least
three-fourths of the directors of PVH on the date hereof or by a Successor
Board, provided that at least three-fourths of the Continuing Directors on such
Successor Board approve such transaction; or




(4)

the sale or transfer of shares of PVH by PVH and/or any one or more of its
stockholders, in one or more transactions, related or unrelated, to one or more
Persons under circumstances whereby any Person and its affiliates (as defined in
the rules and regulations promulgated under the Securities Exchange Act of 1934,
as amended) shall own, after such sales and transfers, at least one-half, of the
shares of PVH having voting power for the election of directors.




(B)

"Continuing Director" means any director of PVH on the date hereof and any
director of PVH whose election to the Board of Directors of PVH was recommended
or approved by at least three-fourths of the directors of PVH serving at the
time of such recommendation or approval and in all events shall exclude any
director who was elected as a result of the solicitation of proxies by any
Person other than the Board of Directors of PVH.




(C)

"Successor Board" means a Board of Directors of PVH at least three-quarters of
which is composed of Continuing Directors.




(D)

"Good Reason" means




(1)

a material reduction in the Executive's duties without his consent;




(2)

a reduction of the Executive's Base Salary as in effect immediately before the
Change in Control by more than 10% or the elimination of all Plans (without a
commensurate increase in Base Salary or replacement by new Plans) or the
reduction of the compensation under the Plans (including any new or replacement
Plans) such that the Executive's potential total compensation (i.e., Base
Salary, cash bonuses, stock awards, stock options and other compensation) is
reduced by more than 10% of his potential total compensation (assuming all
performance criteria are satisfied and awards are paid at their maximum level;
provided, however, that with respect to stock awards, stock option grants and
other non-cash compensation, the value ascribed thereto should be consistent
with the basis of the Company's practices (e.g., option grant size based on
position versus option grant given on a Black-Scholes or other valuation basis))
before the Change in Control;




(3)

a material reduction relative to all other senior executives in the medical,
life, disability and other benefits made available to the Executive pursuant to
Section 2(c); and

7





--------------------------------------------------------------------------------




(4)

a material diminution relative to all other senior executives in the Executive's
status or working conditions or any other action that impairs substantially the
Executive's status relative to all other senior executives.




(E)

"Parachute Indemnity Amount" shall mean the amount determined with respect to
the Executive as follows:




(1)

There shall first be determined, after giving effect to the payment of the
Executive's Primary Benefit (as hereinafter defined) and all other compensation
and benefits paid to the Executive under any plans of or agreements with the
Company, but not to the Executive's Secondary Benefit, the aggregate of the
Executive's "excess parachute" payments within the contemplation of section
280G(b)(1) of the Internal Revenue Code of 1986, as amended.




(2)

There shall then be determined the amount of the aggregate taxes imposed upon
such "excess parachute payments" by the provisions of section 4999(a) of the
Internal Revenue Code of 1986, as amended.




(3)

The amount determined in accordance with the provisions of clause (2) shall then
be multiplied by the fraction the numerator of which shall be one and the
denominator of which shall be one minus the Executive's Effective Marginal Tax
Rate with respect to the calendar year in which his employment by the Company
shall terminate.




(ii)

Upon the voluntary termination of employment with the Company by the Executive
for Good Reason within two years after the occurrence of a Change in Control, or
upon the involuntary termination of employment with the Company of the Executive
for any reason other than death, disability or Cause within two years after the
occurrence of a Change in Control, PVH (or the then former PVH subsidiary
employing the Executive), or the consolidated, surviving or transferee Person in
the event of a consolidation, merger or sale of assets, shall pay to the
Executive, in a lump sum immediately subsequent to the date of such termination,
(A) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (B) all unreimbursed expenses (if any),
subject to Section 2(d), and (C) an aggregate amount equal to the sum of (x)
(the "Primary Benefit") equal to the product of (1) three and (2) the average
annual cash compensation, including salary, cash awards under any Plan and cash
bonuses, paid to and/or accrued with respect to the Executive during the
two-year period preceding the date of such termination, or such portion of said
period as the Executive shall have been employed by the Company, and (y) an
amount (the "Secondary Benefit") equal to the Executive's Parachute Indemnity
Amount.  Upon the voluntary termination of employment with the Company for Good
Reason by the Executive within two years after the occurrence of a Change in
Control, or upon the involuntary termination of employment with the Company of
the Executive for any reason other than death, disability or Cause within two
years after the occurrence of a Change in Control, PVH (or the then former PVH
subsidiary employing the Executive), or the consolidated, surviving or
transferee Person in the event of a consolidation, merger or sale of assets,
shall also provide to the Executive, for the period of three consecutive

8





--------------------------------------------------------------------------------

years commencing on the date of such termination of employment, medical, dental,
life and disability insurance coverage for the Executive and the members of his
family which is not less favorable to the Executive than the group medical,
dental, life and disability insurance coverage carried by the Company for the
Executive and the members of his family either immediately prior to such
termination of employment or on the occurrence of such Change in Control,
whichever is greater; provided, however, that the obligations set forth in this
sentence shall terminate to the extent the Executive obtains comparable medical,
dental, life and disability insurance coverage from any other employer during
such three-year period, but the Executive shall not have any obligation to seek
or accept employment during such three-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage.  The Executive shall not be required to mitigate the amount
of any payment provided for in this Section 3(g)(ii) by seeking employment or
otherwise, nor shall the amount of any payment provided for herein be reduced by
any compensation or retirement benefits heretofore or hereafter earned by the
Executive as the result of employment by any other Person, except as provided in
the proviso to the immediately preceding sentence.  For the avoidance of doubt,
the amounts payable under clause (C) of this Section 3(g)(ii) as severance shall
be in lieu of any amounts payable under the Company's severance policy and the
Executive hereby waives any and all rights thereunder.  




4.

Effect of Termination.  The amounts paid to the Executive pursuant to Section
3(b), 3(c) or 3(g)(ii), as applicable, following termination of his employment
shall be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims he may have with respect to his employment by the
Company and the termination thereof, other than as expressly provided in
Sections 2(b) and 2(e).  Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims.  In consideration of the
Executive’s receipt thereof, the Executive shall, in advance of, and as a
condition to, the payment thereof, execute a release in favor of the Company,
substantially in the form of Exhibit A hereto.  Pursuant to said release, the
Company shall be released and discharged from any and all liability to the
Executive in connection with this Agreement and otherwise in connection with the
Executive’s employment with the Company and the termination thereof, including,
without limitation, any claims arising under federal, state or local labor,
employment and employment discrimination laws, but excluding claims with respect
to any Plan, the EBP or the CAP Agreement.  Notwithstanding the foregoing,
nothing herein shall be construed to release the Company from its obligations to
indemnify the Executive (as set forth in Section 7(h)).




5.

Restrictive Covenants.




(a)

Confidentiality.  The Executive recognizes that any knowledge and information of
any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and information, information
regarding product development, marketing plans, management organization
information, operating policies and manuals, sourcing data, performance results,
business plans, financial records, and other financial, commercial, business and
technical information (collectively, "Confidential Information"), must be
protected as confidential, not copied, disclosed or used, other than for the
benefit of the

9





--------------------------------------------------------------------------------

Company, at any time.  The Executive further agrees that at any time during the
Employment Period or thereafter he will not divulge to anyone (other than the
Company or any Person employed or designated by the Company), publish or make
use of any Confidential Information without the prior written consent of the
Company, except as (and only to the extent) required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency and then only after providing the Company with the opportunity to prevent
such disclosure or to receive confidential treatment for the Confidential
Information required to be disclosed.  The Executive further agrees that
following the termination of the Employment Period for whatever reason, (i) the
Company shall keep all tangible property assigned to the Executive or prepared
by the Executive and (ii) the Executive shall not misappropriate or infringe
upon the Confidential Information of the Company (including the recreation or
reconstruction of Confidential Information from memory).




(b)

Non-Interference.  The Executive acknowledges that information regarding the
Company's business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company’s vendors and
customers (respectively "Vendor Information" or "Customer Information"), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company’s vendors or customers on behalf of a competing business
enterprise.  Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 18 months
following the termination thereof, other than by reason of a termination by the
Company without Cause, the Executive will not, on behalf of himself or any other
Person, other than the Company, directly or indirectly do business with, solicit
the business of, or perform any services for any actual vendor or customer of
the Company, any Person that has been a vendor or customer of the Company within
the 12-month period preceding such termination or any actively solicited
prospective vendor or customer as to whom or which the Executive provided any
services or as to whom or which the Executive has knowledge of Vendor
Information, Customer Information or Confidential Information. The foregoing
restrictive covenant shall only apply to business activities engaged in by the
Executive on behalf of himself or any other Person that are directly competitive
with those of the operating divisions of the Company in which the Executive has
worked or over which he has or has had supervisory responsibility, in terms of
channels of distribution, types of products, gender for which the products have
been designed and similarity of price range.  In addition, the Executive agrees
that, during the Employment Period and such 18-month period thereafter, he will
not, directly or indirectly, seek to encourage or induce any such vendor or
customer to cease doing business with, or lessen its business with, the Company,
or otherwise interfere with or damage (or attempt to interfere with or damage)
any of the Company’s relationships with its vendors and customers, except in the
ordinary course of the Company’s business.




(c)

Non-Solicitation.  The Executive agrees that during the Employment Period and
for a period of 18 months following the termination thereof for any reason, he
will not hire or

10





--------------------------------------------------------------------------------

solicit to hire, whether on his own behalf or on behalf of any other Person
(other than the Company), any employee of the Company or any individual who had
left the employ of the Company within 12 months of the termination of the
Executive’s employment with the Company.  In addition, during the Employment
Period and such 18-month period thereafter, the Executive will not, directly or
indirectly, encourage or induce any employee of the Company to leave the
Company’s employ, except in the ordinary course of the Company’s business.




(d)

Public Comment.  The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
 Similarly, the senior management of the Company shall not make any derogatory
comment concerning the Executive.




(e)

Blue Pencilling.  If any of the restrictions on competitive or other activities
contained in this Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment.  The existence of any claim or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants, but such
claim or cause of action shall be determined separately.




(f)

Injunctive Relief.  The Executive acknowledges and agrees that the covenants and
obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.




6.

Work for Hire.  The Executive agrees that all marketing, operating and training
ideas, sourcing data, processes and materials, including all inventions,
discoveries, improvements, enhancements, written materials and development
related to the business of the Company ("Proprietary Materials") to which the
Executive may have access or that the Executive may develop or conceive while
employed by the Company shall be considered works made for hire for the Company
and prepared within the scope of employment and shall belong exclusively to the
Company.  Any Proprietary Materials developed by the Executive that, under
applicable law, may not be considered works made for hire, are hereby assigned
to the Company without the need for any further consideration, and the Executive
agrees to take such further action, including

11





--------------------------------------------------------------------------------

executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.




7.

Miscellaneous.




(a)

Assignment.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.  Notwithstanding
anything in the foregoing to the contrary, the Executive may not assign any of
his rights or obligations under this Agreement without first obtaining the
written consent of the Company.  The Company may assign this Agreement in
connection with a sale of all or substantially all of its assets.  The merger or
consolidation of the Company into or with any other Person or any other
transaction involving a change of control of the Company shall not constitute an
assignment of this Agreement by the Company.




(b)

Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.




(c)

Notices.  Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:




If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records




If to the Company at:




Phillips-Van Heusen Corporation

200 Madison Avenue

New York, New York 10016

Attention: Chairman




With a copy to:




Phillips-Van Heusen Corporation

200 Madison Avenue

New York, New York 10016

Attention:  Vice President – Human Resources




Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.




(d)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to the
principles thereof relating to the conflict of laws.

12





--------------------------------------------------------------------------------

(e)

Consent to Jurisdiction.  Any judicial proceeding brought against the Executive
with respect to this Agreement may be brought in any court of competent
jurisdiction in the Borough of Manhattan in the City and State of New York and,
by execution and delivery of this Agreement, the Executive




(i)

accepts, generally and unconditionally, the nonexclusive jurisdiction of such
courts and any related appellate courts, and irrevocably agrees to be bound by
any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement and




(ii)

irrevocably waives any objection the Executive may now or hereafter have as to
the venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum.




(f)

Severability.  The invalidity of any one or more provisions of this Agreement or
any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.




(g)

Waiver.  The Company, in its sole discretion, may waive any of the requirements
imposed on the Executive by this Agreement.  The Company, however, reserves the
right to deny any similar waiver in the future.  Each such waiver must be
express and in writing and there will be no waiver by conduct.  Pursuit by the
Company of any available remedy, either in law or equity, or any action of any
kind, does not constitute waiver of any other remedy or action.  Such remedies
and actions are cumulative and not exclusive.




(h)

Indemnification.  The Company shall indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out of the Executive’s performance as an officer, director or employee
of the Company or in any other capacity, including any fiduciary capacity, in
which the Executive serves at the request of the Company to the maximum extent
permitted by applicable law; provided, however, that the Executive shall not be
entitled to indemnification hereunder with respect to any expense, loss,
liability or damage which was caused by the Executive’s own gross negligence,
willful misconduct or reckless disregard of his duties hereunder.  The Company
shall pay any and all reasonable legal fees incurred by the Executive in the
defense of any such claim on a current basis, provided that the Executive agrees
in writing to reimburse the Company for any fees that it is determined the
Executive is not entitled to have paid by the Company.  The Company shall have
the right to select counsel reasonably acceptable to the Executive to defend
such claim and to have the same counsel represent the Company and its officers
and directors unless there is a material conflict of interest between the
Company and the Executive, in which case the Executive may select and retain his
own counsel at the Company’s expense.  The Executive shall not settle any action
or claim against the Executive without the prior written consent of the Company,
except at the Executive’s sole cost and expense.




13





--------------------------------------------------------------------------------

(i)

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




(j)

Withholding.  Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
Federal, State or local employment or income tax laws or similar statutes or
other provisions of law then in effect.




(k)

Waiver of Jury Trial.  The Company and the Executive hereby waive, as against
the other, trial by jury in any judicial proceeding to which they are both
parties involving, directly or indirectly, any matter in any way arising out of,
related to or connected with this Agreement.




(l)

Entire Agreement.  This Agreement contains the entire understanding, and cancels
and supersedes all prior agreements, including any agreement in principle or
oral statement, letter of intent, statement of understanding or guidelines of
the parties hereto with respect to the subject matter hereof, excluding the EBP
and the CAP Agreement.  Notwithstanding the foregoing, this Agreement does not
cancel or supersede the Plans as defined in Section 2(b) or the plans referred
to in Section 2(c).  This Agreement may be amended, supplemented or otherwise
modified only by a written document executed by each of the parties hereto or
their respective successors or assigns.  The Executive acknowledges that he is
entering into this Agreement of his own free will and accord with no duress, and
that he has read this Agreement and understands it and its legal consequences.




(m)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

PHILLIPS-VAN HEUSEN CORPORATION




By:

/s/ Bruce J. Klatsky






Name:  Bruce J. Klatsky

Title:  Chairman and Chief Executive Officer







/s/ Mark Weber








Mark Weber




14





--------------------------------------------------------------------------------

EXHIBIT A

RELEASE




TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT MARK WEBER
(the "Releasor"), on behalf of himself and his heirs, executors, administrators
and legal representatives, in consideration of the amounts paid as severance as
set forth in Section [3(b)][3(c)][3(g)(ii)] of the Employment Agreement between
the Releasor and PHILLIPS-VAN HEUSEN CORPORATION, dated as of March 4, 2003 (as
the same may have been heretofore amended, the "Agreement"), hereby irrevocably,
unconditionally, generally and forever releases and discharges Phillips-Van
Heusen Corporation,  together with its current and former subsidiaries (the
"Company"), each of its current and former officers, directors, employees,
agents, representatives and advisors and their respective heirs, executors,
administrators, legal representatives, receivers, affiliates, beneficial owners,
successors and assigns (collectively, the "Releasees"), from, and hereby waives
and settles, any and all, actions, causes of action, suits, debts, promises,
damages, or any liability, claims or demands, known or unknown and of any nature
whatsoever and which the Releasor ever had, now has or hereafter can, shall or
may have, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Release arising directly or
indirectly pursuant to or out of his employment with the Company or the
termination of such employment (collectively, "Claims"), including, without
limitation, any Claims (i) arising under any federal, state, local or other
statutes, orders, laws, ordinances, regulations or the like that relate to the
employment relationship and/or specifically that prohibit discrimination based
upon age, race, religion, gender, national origin, disability, sexual
orientation or any other unlawful bases, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Civil Rights Acts of 1866 and 1871, as amended, the Americans with Disabilities
Act of 1990, as amended, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the New Jersey Law Against
Discrimination, as amended, the New York State and New York City Human Rights
Laws, as amended, the laws of the States of New York and New Jersey, the City of
New York and Somerset County, New Jersey relating to discrimination, as amended,
and any and all applicable rules and regulations promulgated pursuant to or
concerning any of the foregoing statutes; (ii) arising under or pursuant to any
contract, express or implied, written or oral, including, without limitation,
the Agreement; (iii) for wrongful dismissal or termination of employment; (iv)
for tort, tortuous or harassing conduct, infliction of mental or emotional
distress, fraud, libel or slander; and (v) for damages, including, without
limitation, punitive or compensatory damages or for attorneys’ fees, expenses,
costs, wages, injunctive or equitable relief.  This Release shall not apply to
any claim that the Releasor may have for a breach of Section [3(b)]
[3(c)][3(g)(ii)], 5(d) or 7(h) of the Agreement.

The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.




A-1





--------------------------------------------------------------------------------

The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.




The Releasor agrees that if he hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any
Claim released hereunder, or in any manner asserts against the Releasees, or any
of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys' fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.




The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of his employment with the Company or any Releasee.  The Releasor acknowledges
that the amounts to be paid to him under Section [3(b)] [3(c)][3(g)(ii)] of the
Agreement include benefits, monetary or otherwise, which the Releasor has not
earned or accrued, or to which he is not already entitled.




Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived.




The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to him to consider whether to sign it.  In addition,
in the event that Releasor elects to sign and return to Phillips-Van Heusen
Corporation a copy of this Release, Releasor has a period of seven days (the
"Revocation Period") following the date of such return to revoke this Release,
which revocation must be in writing and delivered to Phillips-Van Heusen
Corporation, 200 Madison Avenue, New York, New York 10016, Attention: General
Counsel, within the Revocation Period.  This Release, and the Releasor's right
to receive the amounts to be paid to him under Section [3(b)][3(c)][3(g)(ii)],
shall not be effective or enforceable until the expiration of the Revocation
Period without the Releasor's exercise of his right of revocation.

This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and Phillips-Van Heusen Corporation.

This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.




A-2





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of

_____________________________, 20__.












Mark Weber

SWORN TO AND SUBSCRIBED

BEFORE ME THIS ____ DAY OF

____________________, 20__.















Notary Public




A-3





--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 3,
2005 between PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation (“PVH” and,
together with its subsidiaries, the “Company”), and MARK WEBER (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Company has previously entered into an Employment Agreement with
the Executive dated as of March 4, 2003 (the “Existing Agreement”), and, in
connection with the Executive’s promotion to Chief Executive Officer of the
Company, desires to amend and restate the Existing Agreement so as to ensure
that the Executive is retained on a full-time basis in accordance with the terms
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein, and agrees that this Agreement shall amend and
supercede the terms and conditions of the Existing Agreement effective as of the
Effective Date (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1.

Employment.

(a)

Effective Date.  This Agreement shall be effective as of the date on which Bruce
J. Klatsky relinquishes his title as Chief Executive Officer of the Company and
the Board of Directors of the Company (which for purposes of this Agreement
includes any committee thereof, unless the context otherwise requires) (the
“Board”) appoints the Executive to the position of Chief Executive Officer of
the Company (the “Effective Date”).  Until the Effective Date, the terms and
conditions of the Existing Agreement shall continue in full force and effect.

(b)

Employment Period.  The Company agrees to continue to employ the Executive, and
the Executive agrees to continue to be employed by the Company, in accordance
with the terms and conditions hereof.  The Executive shall be an employee at
will and this Agreement shall not constitute a guarantee of employment.  Each of
the parties acknowledges and agrees that either party may terminate the
Executive’s employment at any time, for any reason, with or without Cause (as
defined in Section 3(a)).  The period commencing on the Effective Date and
ending on the effective date of the termination of the Executive’s employment is
hereinafter referred to as the “Employment Period.”

(c)

Position and Duties.  (i)  During the Employment Period, (A) the Executive shall
serve as the Chief Executive Officer of the Company, with such duties and
responsibilities as are consistent with such positions in a company the size and
nature of the Company, (B) the Executive shall serve as a member of the Board,
(C) the Executive shall report directly to the Board and (D) the Executive’s
services shall be performed at the Company’s headquarters in New York, New York
as of the Effective Date or such other location as may be mutually agreed
between the Company and the Executive, except for travel, and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company’s
business.

(ii)

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time (with business time
determined in accordance





--------------------------------------------------------------------------------

with the Company’s usual and customary standards for its senior executives) to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and conscientiously
such responsibilities.  During the Employment Period, the Executive shall be
entitled to serve as a member of the board of directors of a reasonable number
of other companies, to serve on civic and charitable boards and to manage his
personal and family investments, in each case, to the extent such activities do
not materially interfere, in the reasonable judgment of the Board, with the
performance of his duties for the Company and are otherwise consistent with the
Company’s governance policies.

2.

Compensation.

(a)

Base Salary.  During the Employment Period, the Company shall pay the Executive
a salary at the annual rate of $1,100,000 (“Base Salary”), payable in accordance
with the normal payroll procedures of the Company in effect from time to time.
 The Executive’s Base Salary shall be reviewed for increase at least annually by
the Board pursuant to its normal performance review policies for senior
executives.  Base Salary shall not be reduced after any increase, and the term
Base Salary as utilized in this Agreement shall refer to the Executive’s annual
base salary as then in effect.  

(b)

Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock option plans
and other incentive compensation programs for similarly situated executives,
including, without limitation, the Company’s 1997, 2000 and 2003 Stock Option
Plans, and subject to the approval thereof by the Company’s stockholders at the
2005 Annual Meeting of Stockholders, the Company’s Long-Term Incentive Plan and
Performance Incentive Bonus Plan (collectively, “Plans”), to the extent that the
Executive is qualified to participate in any such Plan under the generally
applicable provisions thereof in effect from time to time.  Such eligibility is
not a guarantee of participation in or of the receipt of any award, payment or
other compensation under any Plan.  To the extent the Executive does participate
in a Plan and the Plan does not expressly provide otherwise, the Board may
determine all terms of participation (including, without limitation, the type
and size of any award, payment or other compensation and the timing and
conditions of receipt thereof by the Executive) in its sole and absolute
discretion; provided, that, with respect to each fiscal year ending during the
Employment Period, the Executive’s target annual cash bonus opportunity under
the Company’s Performance Incentive Bonus Plan (or any successor plan) shall be
no less than 75% of his Base Salary and his maximum annual cash bonus
opportunity under the Company’s Performance Incentive Bonus Plan (or any
successor plan) shall be no less than 175% of his Base Salary.  Nothing herein
shall be deemed to prohibit the Company or the Board from amending or
terminating any and all Plans in its sole and absolute discretion, provided,
that,

2





--------------------------------------------------------------------------------

if the Company’s Long Term Incentive Plan is discontinued, it shall be replaced
with a plan or program that provides the Executive with a comparable long-term
incentive opportunity, which shall not be a guarantee of the terms or form of
payment of the potential awards or benefits under any such replacement plan.
 Except as otherwise provided herein, the terms of each Plan shall govern the
Executive’s rights and obligations thereunder during the Executive’s employment
and upon the termination thereof.  Without limiting the generality of the
foregoing, the definition of “Cause” hereunder shall not supersede the
definition of “cause” in any Plan (unless the Plan expressly defers to the
definition of “cause” under an executive’s employment agreement) and any rights
of the Executive hereunder upon and subsequent to the termination of the
Executive’s employment shall be in addition to, and not in lieu of, any right of
the Executive under any Plan then in effect upon or subsequent to a termination
of employment.  

(c)

Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including, without limitation, the Associates’ Investment
Plan for Salaried Associates, the Supplemental Savings Plan, the Pension Plan
and the Supplemental Defined Benefit Plan and any other savings, retirement,
life, health and disability plans), to the extent that the Executive is
qualified to participate in any such plan under the generally applicable
provisions thereof in effect from time to time.  Nothing herein shall be deemed
to prohibit the Company or the Board from amending or terminating any such plan
in its sole and absolute discretion.  Except as otherwise provided herein, the
terms of each such plan shall govern the Executive’s rights and obligations
thereunder during the Executive’s employment and upon the termination thereof.

(d)

Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.

(e)

Educational Benefit Plan and Capital Accumulation Program.  The Executive’s
participation in the Company’s Capital Accumulation Program pursuant to the
Agreement, dated as of February 12, 1987, between the Company and the Executive,
as amended (the “CAP Agreement”), shall continue in accordance with the terms
thereof; provided, however, that, notwithstanding any provision to the contrary
in the CAP Agreement, if the Executive’s employment with the Company is
terminated other than by reason of his death or for cause, at the Executive’s
option, all of his benefits under the CAP Agreement may commence upon the
termination of his employment.  In addition, the Executive’s participation in
the Company’s Educational Benefit Program (the “EBP”) shall continue in
accordance with past practice; provided, however, that if the Executive’s
employment with the Company is terminated for any reason other than Cause, the
Executive’s participation in the EBP shall continue until the completion of his
sons’ undergraduate education up to age 25.  Without limiting the generality of
the foregoing, the definition of “Cause” hereunder shall not supersede the
definition of “cause” in the CAP Agreement and any rights of the Executive
hereunder upon and subsequent to the termination of the Executive’s employment
shall be in addition to, and not in lieu of, any right of the Executive under
the EBP or the CAP Agreement upon or subsequent to a termination of employment.

3






--------------------------------------------------------------------------------




3.

Termination of Employment.  The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as follows:

(a)

Termination for Cause by the Company.  The Company may terminate the Executive’s
employment with the Company at any time for Cause.  Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment or provision, as applicable, of (i) the portion of the Base Salary
for periods prior to the effective date of termination accrued but unpaid (if
any), (ii) all unreimbursed expenses (if any), subject to Section 2(d).  For the
avoidance of doubt, the Executive shall have no right to receive any amounts
under the Company’s severance policy upon his termination for Cause, and (iii)
other payments, entitlements or benefits, if any, in accordance with terms of
the applicable plans, programs, arrangements or other agreements of the Company
or any affiliate thereof (other than any severance plan or policy) as to which
the Executive held rights to such payments, entitlements or benefits, whether as
a participant, beneficiary or otherwise on the date of termination (“Other
Benefits”).  

For purposes of this Agreement, “Cause” shall mean:  (1) gross negligence or
willful misconduct, as the case may be, in the performance of the material
responsibilities of the Executive’s office or position, which results in
material economic harm to the Company or its affiliates or in reputational harm
causing demonstrable injury to the Company or its affiliates; (2) the willful
and continued failure of the Executive to perform substantially the Executive’s
duties with the Company or any affiliate (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board that
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties; (3) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony
within the meaning of U.S. Federal, state or local law (other than a traffic
violation); (4) the Executive having willfully divulged, furnished or made
accessible to anyone other than the Company, its directors, officers, employees,
auditors and legal advisors, otherwise than in the ordinary course of business,
any Confidential Information (as hereinafter defined); or (5) any act or failure
to act by the Executive, which, under the provisions of applicable law,
disqualifies the Executive from acting as the Chief Executive Officer of the
Company or as a director of the Company.  

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chairman of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  The Executive’s employment
shall not be terminated for “Cause,” within the meaning of clause (1) or (2)
above, unless the Executive has been given written notice by the Board stating
the basis for such termination and he is given twenty (20) days to cure the
neglect or conduct that is the basis of any such claim and, if he fails to cure
such conduct, or such conduct cannot be cured, the Executive has an opportunity
to be heard before the full Board and after such hearing, the Board gives the
Executive written notice confirming that in the judgment

4





--------------------------------------------------------------------------------

of a majority of all directors of the Company (other than the Executive),
“Cause” for terminating the Executive’s employment on the basis set forth in the
notice exists.  

(b)

Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined below in Section 3(f)(i)(B)).  If the Company terminates the Executive’s
services without Cause or the Executive terminates his employment with the
Company for Good Reason, other than during the two-year period following a
Change in Control (as defined below in Section 3(f)(i)(A)), the Executive shall
be entitled to receive from the Company (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), (iii) an
aggregate amount (the “Severance Amount”) equal to three times the average
annual “cash compensation” paid to and/or accrued with respect to the Executive
during the two completed fiscal years of the Company immediately preceding the
date of such termination, with such amount to be paid in 36 substantially equal
payments on the same schedule that Base Salary was paid immediately prior to the
Executive’s date of termination, and (iv) the payment or provision of any Other
Benefits.  For purposes of this Section 3(b), “cash compensation” shall mean
only annual base salary and annual cash bonus (if any).  In addition, if the
Company terminates the Executive’s employment with the Company without Cause or
the Executive terminates his employment with the Company for Good Reason, then
the Company shall also provide to the Executive, during the three-year period
following the Executive’s date of termination, medical, dental, life and
disability insurance coverage for the Executive and the members of his family
which is not less favorable to the Executive than the group medical, dental,
life and disability insurance coverage carried by the Company for the Executive
and the members of his family immediately prior to such termination of
employment; provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
period, but the Executive shall not have any obligation to seek or accept
employment during such period, whether or not any such employment would provide
comparable medical and dental insurance coverage; and provided further, however,
that the Executive shall be obligated to pay an amount equal to the active
employee contribution, if any, for each such coverage.  In addition, all
unvested outstanding stock options granted to the Executive pursuant to any
Plans shall immediately vest and the Executive shall have until the earlier of
(x) three years from the termination date and (y) the scheduled expiration date
of each option to exercise all outstanding stock options, other than options
granted under the Company’s 1987 Stock Option Plan, which shall only be
exercisable up to 30 days after the last day of the Executive’s employment (or
the scheduled expiration thereof, if sooner).  For the avoidance of doubt, the
payment of the Severance Amount shall be in lieu of any amounts payable under
the Company’s severance policy (as then in effect) and the Executive hereby
waives any and all rights thereunder.  To the extent the payment of the
Severance Amount commencing immediately following the Executive’s date of
termination would result in the imposition of the additional tax under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the first
installment of the Severance Amount (equal to the amount that would have been
paid if the Severance Amount had been paid ratably during the six-month period
following the date of termination) shall be paid on

5





--------------------------------------------------------------------------------

the first business day that is six months after the date of termination and all
remaining installments for such 36-month period shall be paid as provided above.

(c)

Termination by Voluntary Resignation (without Good Reason) by the Executive.
 The Executive may terminate his employment with the Company without Good Reason
at any time by voluntary resignation.  Upon such termination, the Company shall
have no further obligation to the Executive hereunder except for the payment of
(i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(d), and (iii) the payment or provision of any Other
Benefits.  Notwithstanding the foregoing, the Executive shall provide no less
than 90 days’ prior written notice of the effective date of his resignation
(other than for Good Reason).  The Company shall continue to pay the Executive
his Base Salary during such 90-day period.  The Executive acknowledges and
agrees that the Company may elect to place the Executive on paid leave for all
or any part of such 90-day period.  Notwithstanding the foregoing, the Company,
in its sole and absolute discretion, may waive the requirement for prior notice
of the Executive’s resignation or decrease the notice period, in which event the
Company shall have no continuing obligation to pay the Executive’s Base Salary
or shall only have such obligation with respect to the shortened period, as the
case may be.

(d)

Disability.  The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder for a period of 180
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to the Executive or his legal representative
 (“Disability”).  If the Executive’s employment is terminated by the Company due
to his Disability, the Company shall have no further obligation to the Executive
hereunder, except for the payment to the Executive or his legal guardian or
representative, as appropriate, of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) the
payment or provision of any Other Benefits.

(e)

Death.  If the Executive shall die during the Employment Period, this Agreement
shall terminate on the date of the Executive’s death and the Company shall have
no further obligation to the Executive hereunder except for the payment to the
Executive’s estate of (i) the portion of the Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any), (ii) all
unreimbursed expenses (if any), subject to Section 2(d), and (iii) the payment
or provision of any Other Benefits.

(f)

Termination by the Company without Cause or by the Executive For Good Reason
Subsequent to a Change in Control.

(i)

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

6






--------------------------------------------------------------------------------




(A)

“Change in Control” shall be deemed to occur upon the first to occur of the
following events:

(1)

Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a “person” who
as of the date hereof is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(f)(i)(A)(3) below; or

(2)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(3)

Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting

7





--------------------------------------------------------------------------------

power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns directly
or indirectly, 20% or more of, respectively, the outstanding shares of common
stock of the corporation resulting from such Business Combination or the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or

(4)

The approval by the stockholders of the Company of a complete liquidation or a
dissolution of the Company.

(B)

“Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:

(1)

the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(c) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(2)

a reduction of the Executive’s Base Salary;

(3)

the failure of the Company to comply with the provisions of Section 2(b)
relating to the level of the Executive’s annual cash bonus opportunity;

(4)

the failure of the Company to comply with the provisions of Section 2(b)
relating to the Executive’s long-term incentive opportunity in the event the
Company’s Long Term Incentive Plan is discontinued;

8





--------------------------------------------------------------------------------

(5)

the taking of any action by the Company that substantially diminishes the
aggregate value of the employee benefits provided to the Executive pursuant to
the Company’s employee benefit and insurance plans as in effect on the Effective
Date (or, following a Change in Control, as in effect immediately prior to such
Change in Control);

(6)

the removal of the Executive as Chief Executive Officer of the Company (other
than for Cause);

(7)

the failure to appoint or elect (or reappoint or reelect) the Executive as a
member of the Board or the removal of the Executive from the Board (other than
for Cause);

(8)

the Company requiring that the Executive’s services be rendered primarily at a
location or locations more than 35 miles from the location set forth in Section
1(c), except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Company’s business;

(9)

solely after a Change in Control of the Company, a change in the Chairman of the
Board such that neither the person holding such position as of immediately prior
to the Change in Control nor the Executive is serving as the Chairman of the
board of directors of the corporation resulting from such Change in Control at
any time during the one-year period following such Change in Control (other than
as a result of such prior Chairman’s cessation of service due to death or
disability); or

(10)

the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  

(ii)

Obligations of the Company upon a Termination by the Executive for Good Reason
or the Company for any reason other than death, Disability or Cause during the
Two-Year Period following a Change in Control.  If within two years after the
occurrence of a Change in Control, the Executive terminates his employment with
the Company for Good Reason or the Company terminates the Executive’s employment
for any reason other than death, Disability or Cause, the Company (or the then
former Company subsidiary employing the Executive), or the consolidated,
surviving or transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall pay to the Executive, in a lump
sum immediately subsequent to the date of such termination, (A) the portion of
the Base Salary for periods prior to the effective date of termination accrued
but unpaid (if any), (B) all unreimbursed expenses (if any), subject to
Section 2(d), (C) an aggregate amount equal to the sum of (x) the product of (1)
three and (2) the average annual “cash compensation” (as defined in this Section
3(f)(ii)) paid to and/or accrued with respect to the Executive during the two

9





--------------------------------------------------------------------------------

completed fiscal years of the Company immediately preceding the date of such
termination, and (D) the payment or provision of any Other Benefits.  For
purposes of this Section 3(f)(ii), “cash compensation” shall mean annual base
salary, annual cash bonus (if any) and cash awards (if any, except as provided
in the proviso hereto) under the Company’s Long Term Incentive Plan (or any
successor cash-based long term incentive plan, which for the avoidance of doubt
shall include, for purposes of this Section 3(f)(ii), any plan under which the
award opportunity is denominated as a dollar amount, even if the actual award
amount is satisfied in equity), provided, that if the Long Term Incentive Plan
 (or any successor cash-based long term incentive plan) is discontinued and not
replaced with a cash-based long term incentive plan, for purposes of determining
the average annual cash compensation under clause (C)(2) above, the amounts
equal to the payments made or accrued (to the extent earned but unpaid) to or
for the Executive under the Company’s Long Term Incentive Plan (or any successor
cash-based long term incentive plan) with respect to the final two completed
performance cycles under such plan shall be included.  Upon the termination of
employment with the Company for Good Reason by the Executive or upon the
involuntary termination of employment with the Company of the Executive for any
reason other than death, Disability or Cause, in either case within two years
after the occurrence of a Change in Control, the Company (or the then former
Company subsidiary employing the Executive), or the consolidated, surviving or
transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall also provide, for the period of
three consecutive years commencing on the date of such termination of
employment, medical, dental, life and disability insurance coverage for the
Executive and the members of his family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of his family either
immediately prior to such termination of employment or immediately prior to the
occurrence of such Change in Control, whichever is greater; provided, however,
that the obligations set forth in this sentence shall terminate to the extent
the Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such three-year period, but the
Executive shall not have any obligation to seek or accept employment during such
three-year period, whether or not any such employment would provide comparable
medical, dental, life and disability insurance coverage.  For the avoidance of
doubt, the amounts payable under clause (C) of this Section 3(f)(ii) as
severance shall be in lieu of any amounts payable under the Company’s severance
policy and the Executive hereby waives any and all rights thereunder.  To the
extent the immediate payment of the amount determined under clause (C) would
result in the imposition of the additional tax under Section 409A of the Code,
such amount shall be paid in a lump sum on the business day that is six months
after the date of termination.

(iii)

Certain Additional Payments by the Company.  

(A)  In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 3(f)(iii)) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest

10





--------------------------------------------------------------------------------

and penalties, collectively the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  

(B)

Subject to the provisions of Section 3(f)(iii)(C), all determinations required
to be made under this Section 3(f)(iii), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by the Company’s
auditors or such other nationally recognized certified public accounting firm
reasonably acceptable to the Executive as may be designated by the Company (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 3(f)(iii), shall be paid by the Company to
the Executive within five days of the later of (I) the due date for the payment
of any Excise Tax, and (II) the receipt of the Accounting Firm’s determination.
 Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies pursuant to Section 3(f)(iii)(C) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(C)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after the Executive is informed in writing
of such claim.  The Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:

(1)

give the Company any information reasonably requested by the Company relating to
such claim,

11





--------------------------------------------------------------------------------

(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and

(4)

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section
3(f)(iii), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and, provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
 Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(D)

If, after the receipt by the Executive of a Gross-Up Payment or payment by the
Company of an amount on the Executive’s behalf pursuant to Section 3(f)(iii)(C),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 3(f)(iii)(C), if applicable) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 3(f)(iii)(C), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in

12





--------------------------------------------------------------------------------

writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

(E)

Notwithstanding any other provision of this Section 3(f)(iii), the Company may,
in its sole discretion, withhold and pay to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(g)

Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 7(c).  “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the date of termination is other than the date of
receipt of such notice, specifies the date of termination.  

(h)

Date of Termination.  For purposes of this Agreement the Executive’s date of
termination of employment shall be (i) if the Executive’s employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive’s Disability, the date of termination shall be
the date on which the other party receives notice of such termination, unless a
later date is mutually agreed, (ii) if the Executive’s employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company’s receipt of the Notice of Termination unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive’s
employment is terminated by reason of death, the date of termination shall be
the date of death.

(i)

Resignation.  Upon termination of the Executive’s employment for any reason, the
Executive agrees to resign, effective as of the date of termination, from any
positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company’s affiliates.

4.

Effect of Termination.  (a)  Full Settlement.  The amounts paid to the Executive
pursuant to Section 3(b) or 3(f)(ii), as applicable, following termination of
his employment shall be in full and complete satisfaction of the Executive’s
rights under this Agreement and any other claims he may have with respect to his
employment by the Company and the termination thereof, other than as expressly
provided in Sections 2(b) and 2(e).  Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims.  In consideration of
the Executive’s receipt thereof, each of the Executive and the Company agree to
execute a mutual general release in favor of the other party, substantially in
the form attached hereto as Exhibit A.  The payments and provision of benefits
to the Executive required by Sections 3(b) and 3(f)(ii) shall be conditioned
upon the Executive’s delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company, subject

13





--------------------------------------------------------------------------------

to the Company’s delivery to the Executive of such release in favor of the
Executive.  Notwithstanding the foregoing, nothing herein shall be construed to
release the Company or the Executive from any obligations that continue
following the Executive’s date of termination, including without limitation, the
Company’s obligations under Section 3(f)(iii), the provision of welfare benefits
and the indemnification of the Executive as set forth in Section 7(h), and the
Executive’s obligations under Section 5.

(b)

No Duplication; No Mitigation; Limited Offset.  In no event shall the Executive
be entitled to duplicate payments or benefits under different provisions of this
Agreement or pursuant to the terms of any other plan, program or arrangement of
the Company or its affiliates.  In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset against amounts due the Executive
under this Agreement or pursuant to any plan of the Company or any of its
affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f)(ii),
which shall terminate immediately upon obtaining comparable coverage from
another employer during such three-year period in accordance with the terms of
the Severance Plan.  

5.

Restrictive Covenants.

(a)

Confidentiality.  The Executive recognizes that any knowledge and information of
any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and information, information
regarding product development, marketing plans, management organization
information, operating policies and manuals, sourcing data, performance results,
business plans, financial records, and other financial, commercial, business and
technical information (collectively, "Confidential Information"), must be
protected as confidential, not copied, disclosed or used, other than for the
benefit of the Company, at any time.  The Executive further agrees that at any
time during the Employment Period or thereafter he will not divulge to anyone
(other than the Company or any Person employed or designated by the Company),
publish or make use of any Confidential Information without the prior written
consent of the Company, except as (and only to the extent) (i) required by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency and then only after providing the Company with the
reasonable opportunity to prevent such disclosure or to receive confidential
treatment for the Confidential Information required to be disclosed, (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to the enforcement of this Agreement or
(iii) as to Confidential Information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 5(a).  The Executive further agrees that following the
termination of the Employment Period for whatever reason, (A) the Company shall
keep all tangible property assigned to the Executive or prepared by the
Executive and (B) the Executive shall not misappropriate or infringe upon the
Confidential Information of the Company (including the recreation or
reconstruction of Confidential Information from memory).

14





--------------------------------------------------------------------------------

(b)

Non-Interference.  The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company’s vendors and
customers (respectively “Vendor Information” or “Customer Information”), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company’s vendors or customers on behalf of a competing business
enterprise.  Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 18 months
following the termination thereof, other than by reason of a termination by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, on behalf of himself or any other Person, other than the Company, directly
or indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any Person that has been a
vendor or customer of the Company within the 12-month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information. The foregoing restrictive covenant shall only apply to
business activities engaged in by the Executive on behalf of himself or any
other Person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked or over which he has or has had
supervisory responsibility, in terms of channels of distribution, types of
products, gender for which the products have been designed and similarity of
price range.  In addition, the Executive agrees that, during the Employment
Period and such 18-month period thereafter, he will not, directly or indirectly,
seek to encourage or induce any such vendor or customer to cease doing business
with, or lessen its business with, the Company, or otherwise interfere with or
damage (or attempt to interfere with or damage) any of the Company’s
relationships with its vendors and customers, except in the ordinary course of
the Company’s business.

(c)

Non-Competition.  The Executive agrees that, during the Employment Period and
for a period of 12 months following his termination of employment, other than
upon a termination by the Company without Cause or by the Executive for Good
Reason, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive’s behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in any business of,
provide services to, enter the employ of, or have any interest in, any other
person, firm, corporation or other entity that is engaged in a business that is
in competition with the primary businesses or products of the Company as of the
Executive’s date of termination (following a Change in Control, such businesses
or products shall be limited to those in which the Executive has worked or over
which he has or has had supervisory responsibility, in terms of channels of
distribution, types of products, gender for which the products have been
designed and similarity of price range, as of his date of termination).  Nothing
herein shall restrict the Executive from owning, for personal investment
purposes only, less than 5% of the voting stock of any publicly

15





--------------------------------------------------------------------------------

held corporation or 2% of the ownership interest in any non-publicly held
company, if the Executive has no other connection or relationship with the
issuer of such securities.  

(d)

Non-Solicitation.  The Executive agrees that during the Employment Period and
for a period of 18 months following the termination thereof for any reason, he
will not hire or solicit to hire, whether on his own behalf or on behalf of any
other Person (other than the Company), any employee of the Company or any
individual who had left the employ of the Company within 12 months of the
termination of the Executive’s employment with the Company.  In addition, during
the Employment Period and such 18-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company’s employ, except in the ordinary course of the Company’s
business.

(e)

Public Comment.  The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
 Similarly, the then current (i) members of the Board and (ii) members of the
Company’s senior management shall not make any derogatory comment concerning the
Executive, and the Company shall use reasonable efforts to ensure that the
former (A) members of the Board and (B) members of the Company’s senior
management do not make any derogatory comment concerning the Executive.   

(f)

Blue Penciling.  If any of the restrictions on competitive or other activities
contained in this Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment.  The existence of any claim or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants, but such
claim or cause of action shall be determined separately.

(g)

Injunctive Relief.  The Executive acknowledges and agrees that the covenants and
obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.  

6.

Work for Hire.  The Executive agrees that all marketing, operating and training
ideas, sourcing data, processes and materials, including all inventions,
discoveries, improvements, enhancements, written materials and development
related to the business of the

16





--------------------------------------------------------------------------------

Company (“Proprietary Materials”) to which the Executive may have access or that
the Executive may develop or conceive while employed by the Company shall be
considered works made for hire for the Company and prepared within the scope of
employment and shall belong exclusively to the Company.  Any Proprietary
Materials developed by the Executive that, under applicable law, may not be
considered works made for hire, are hereby assigned to the Company without the
need for any further consideration, and the Executive agrees to take such
further action, including executing such instruments and documents as the
Company may reasonably request, to evidence such assignment.

7.

Miscellaneous.

(a)

Assignment and Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.  Notwithstanding
anything in the foregoing to the contrary, the Executive may not assign any of
his rights or obligations under this Agreement without first obtaining the
written consent of the Company.  The Company may assign this Agreement in
connection with a sale of all or substantially all of its business and/or assets
(whether direct or indirect, by purchase, merger, consolidation or otherwise)
and will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

(b)

Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.

(c)

Notices.  Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:

If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records

With a copy to:

Stewart Reifler, Esq.
Vedder, Price, Kaufman & Kammholz, P.C.
805 Third Avenue
New York, New York  10022

If to the Company at:

Phillips-Van Heusen Corporation
200 Madison Avenue


17





--------------------------------------------------------------------------------

New York, New York  10016
Attention:  Chairman

With a copy to:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York  10016
Attention:  Vice President, General Counsel and Secretary

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.

(d)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to the
principles thereof relating to the conflict of laws.

(e)

Consent to Jurisdiction.  Except as provided in Section 7(i), any judicial
proceeding brought against the Executive with respect to this Agreement may be
brought in any court of competent jurisdiction in the Borough of Manhattan in
the City and State of New York and, by execution and delivery of this Agreement,
the Executive: (i) accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate courts, and irrevocably
agrees to be bound by any final judgment (after exhausting all appeals therefrom
or after all time periods for such appeals have expired) rendered thereby in
connection with this Agreement, and (ii) irrevocably waives any objection the
Executive may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such a court or that such court is an inconvenient forum.

(f)

Severability.  The invalidity of any one or more provisions of this Agreement or
any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.

(g)

Waiver.  The Company, in its sole discretion, may waive any of the requirements
imposed on the Executive by this Agreement.  The Company, however, reserves the
right to deny any similar waiver in the future.  Each such waiver must be
express and in writing and there will be no waiver by conduct.  Pursuit by the
Company of any available remedy, either in law or equity, or any action of any
kind, does not constitute waiver of any other remedy or action.  Such remedies
and actions are cumulative and not exclusive. The Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason or the Company’s right to terminate the Executive’s
employment for Cause, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

18





--------------------------------------------------------------------------------

(h)

Indemnification.  The Executive shall be entitled to indemnification (and the
advancement of expenses) in connection with a litigation or proceeding arising
out of the Executive’s acting as Chief Executive Officer or an employee, officer
or director of the Company (or, to the extent such service is requested by the
Company, any of its affiliates), to the maximum extent permitted by applicable
law; provided, however, that in the event that it is finally determined that the
Executive is not entitled to indemnification, the Executive shall promptly
return any advanced amounts to the Company.  In addition, the Executive shall be
entitled to liability insurance coverage pursuant to a Company-purchased
directors’ and officers’ liability insurance policy on the same basis as other
directors and officers of the Company.  

(i)

Dispute Resolution/Legal Fees.  Except to the extent necessary to enforce the
provisions of  Section 5 hereof in accordance with Section 5(g), any disputes
under this Agreement shall be settled by arbitration in Manhattan in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
 The Executive shall be entitled to reimbursement for reasonable attorneys’ fees
and expenses incurred in connection with any such arbitration, provided that the
Executive prevails on at least one material claim that is the subject of
dispute.  

(j)

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(k)

Withholding.  Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
Federal, State or local employment or income tax laws or similar statutes or
other provisions of law then in effect.

(l)

Entire Agreement.  This Agreement contains the entire understanding, and cancels
and supersedes all prior agreements, including any agreement in principle or
oral statement, letter of intent, statement of understanding or guidelines of
the parties hereto with respect to the subject matter hereof, excluding the EBP
and the CAP Agreement.  Notwithstanding the foregoing, this Agreement does not
cancel or supersede the Plans as defined in Section 2(b) or the plans referred
to in Section 2(c).  This Agreement may be amended, supplemented or otherwise
modified only by a written document executed by each of the parties hereto or
their respective successors or assigns.  The Executive acknowledges that he is
entering into this Agreement of his own free will and accord with no duress, and
that he has read this Agreement and understands it and its legal consequences.

(m)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

19





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

PHILLIPS-VAN HEUSEN CORPORATION

By:    /s/ Bruce J. Klatsky


Name:
Title:

   /s/ Mark Weber


Mark Weber




























20





--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

1.

Executive’s Release.  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN,
KNOW THAT MARK WEBER (the “Releasor”), on behalf of himself and his heirs,
executors, administrators and legal representatives, in consideration of the
amounts paid as severance as set forth in Section [3(b)] [3(f)(ii)] of the
Employment Agreement between the Releasor and PHILLIPS-VAN HEUSEN CORPORATION,
dated as of  __________, 2005 (as the same may have been heretofore amended, the
“Agreement”) and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, hereby irrevocably, unconditionally, generally
and forever releases and discharges Phillips-Van Heusen Corporation,  together
with its current and former subsidiaries (the “Company”), each of its current
and former officers, directors, employees, agents, representatives and advisors
and their respective heirs, executors, administrators, legal representatives,
receivers, affiliates, beneficial owners, successors and assigns (collectively,
the “Releasees”), from, and hereby waives and settles, any and all, actions,
causes of action, suits, debts, promises, damages, or any liability, claims or
demands, known or unknown and of any nature whatsoever and which the Releasor
ever had, now has or hereafter can, shall or may have, for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this Release arising directly or indirectly pursuant to or out of his
employment with the Company or the termination of such employment (collectively,
“Claims”), including, without limitation, any Claims (i) arising under any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, gender, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
as amended, the Civil Rights Acts of 1866 and 1871, as amended, the Americans
with Disabilities Act of 1990, as amended, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the New Jersey
Law Against Discrimination, as amended, the New York State and New York City
Human Rights Laws, as amended, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination, as amended, and any and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes;
(ii) arising under or pursuant to any contract, express or implied, written or
oral, including, without limitation, the Agreement; (iii) for wrongful dismissal
or termination of employment; (iv) for tort, tortious or harassing conduct,
infliction of mental or emotional distress, fraud, libel or slander; and (v) for
damages, including, without limitation, punitive or compensatory damages or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach by
the Company of Section [3(b)][3(f)(ii) and (iii)], 5(e) or 7(h) of the Agreement
or the “CAP Agreement” or “EBP” (as such terms are defined in the Agreement) or
any plan or program of the type referred to in Sections 2(b) and 2(c) of the
Agreement in which the Releasor was a participant.




The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  The Releasor represents and warrants that there has
been no assignment or other transfer of any interest

A-1





--------------------------------------------------------------------------------

in any Claim which the Releasor may have against the Releasees, or any of them,
and the Releasor agrees to indemnify and hold the Releasees, and each of them,
harmless from any Claims, or other liability, demands, damages, costs, expenses
and attorneys’ fees incurred by the Releasees, or any of them, as a result of
any person asserting any such assignment or transfer. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the Releasor under this indemnity.  The
Releasor agrees that if he hereafter commences, joins in, or in any manner seeks
relief through any suit arising out of, based upon, or relating to any Claim
released hereunder, or in any manner asserts against the Releasees, or any of
them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.  The Releasor hereby waives any
right to, and agrees not to, seek reinstatement of his employment with the
Company or any Releasee.  The Releasor acknowledges that the amounts to be paid
to him under Section [3(b)] [3(f)(ii)] of the Agreement include benefits,
monetary or otherwise, which the Releasor has not earned or accrued, or to which
he is not already entitled.




The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived.  The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it.  In addition, in the event that the Releasor elects to sign and return
to Phillips-Van Heusen Corporation a copy of this Release, the Releasor has a
period of seven days (the “Revocation Period”) following the date of such return
to revoke this Release, which revocation must be in writing and delivered to
Phillips-Van Heusen Corporation, 200 Madison Avenue, New York, New York 10016,
Attention: General Counsel, within the Revocation Period.  This Release, and the
Releasor’s right to receive the amounts to be paid to him under Section [3(b)]
[3(f)(ii)], shall not be effective or enforceable until the expiration of the
Revocation Period without the Releasor’s exercise of his right of revocation.

2.

Company’s Release.  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN,
KNOW THAT, for and in consideration of the obligations upon the Releasor as set
forth in the Agreement, and for other good and valuable consideration, the
Company hereby (on its own behalf and that of its affiliates, divisions and
predecessors and successors and the directors and officers of the Company in
their capacity as such (collectively, the “Releasing Entities”)) releases the
Releasor and his heirs, executors, successors and assigns (the “Executive
Released Parties”) of and from all debts, obligations, promises, covenants,
collective bargaining obligations, agreements, contracts, endorsements, bonds,
controversies, suits, claims or causes of every kind and nature whatsoever,
arising out of, or related to, his employment with the Company and its
affiliates, his separation from employment with the Company and its affiliates
or derivative of the Releasor’s employment, which the Releasing Entities now
have or may have against the Executive Released Parties, whether known or
unknown, by reason of facts which have occurred on or prior to the date that the
Company has signed this Release; provided, however, that nothing contained in
this Release shall release the Executive Released Parties from any claim or form
of liability arising out of acts or omissions by the Releasor which constitute a
violation of the criminal or securities laws

A-2





--------------------------------------------------------------------------------

of any applicable jurisdiction or for which the Releasor would not be
indemnified under applicable law.  Notwithstanding anything else herein to the
contrary, this Release shall not affect the obligations of the Releasor set
forth in the Agreement or any other obligations that by their terms are to be
performed after the date hereof by the Releasor.




3.

No Amendment.  This Release shall not be amended, supplemented or otherwise
modified in any way except in a writing signed by the Releasor and Phillips-Van
Heusen Corporation.




4.

Governing Law.  This Release shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to its
principles of conflict of laws.




_________________________

_________________________

Date

MARK WEBER

     

_________________________

_________________________

Date

PHILLIPS-VAN HEUSEN CORPORATION




SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.




Notary Public









A-3



